

Exhibit 10.1
[exhibit10image1.jpg]
May 20, 2015
Michael D. Fricklas
c/o Viacom Inc.
1515 Broadway
New York, NY 10036
Dear Mr. Fricklas:
Reference is made to your employment agreement with Viacom Inc. (the “Company”),
dated October 2, 2009, amended as of August 6, 2012 (together, the “Employment
Agreement”). All defined terms used without definition shall have the meanings
provided in your Employment Agreement.
This letter, when fully executed below, shall amend the Employment Agreement as
follows:
1.    Contract Period. Paragraph 1 shall be amended to change the date
representing the expiration of the Contract Period from “June 30, 2016” to “June
30, 2018.”
If the foregoing correctly sets forth our understanding, please sign, date and
return both copies of this letter agreement to the undersigned for execution on
behalf of the Company; after this letter agreement has been executed by the
Company, it shall constitute a binding amendment to your Employment Agreement.
 
 
Very truly yours,
 
 
 
 
 
 
VIACOM INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Scott Mills
 
 
 
Scott Mills
 
 
 
Executive Vice President,
 
 
 
Chief Administrative Officer
 
 
 
 
ACCEPTED AND AGREED:
 
 
 
 
 
 
 
 
 
 
 
/s/ Michael D. Fricklas
 
 
 
Michael D. Fricklas
 
 
 
 
 
 
 
Dated:
5/29/2015
 
 
 

[exhibit10image2.jpg]

